—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered March 28, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court admitted into evidence, over objection, a photograph depicting the defendant holding two guns. The de*245fendant contends that the photograph was inflammatory, non-probative, and prejudicial, and that its admission into evidence constituted reversible error.
The Supreme Court erred in admitting the photograph into evidence (see, People v Pobliner, 32 NY2d 356, cert denied 416 US 905). However, in view of the overwhelming evidence of the defendant’s guilt, which included his videotaped confession, the error was harmless (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Thompson, Friedmann and Smith, JJ., concur.